                                      Case 19-17540-LMI             Doc 53          Filed 06/29/20      Page 1 of 3
                              UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                            www.flsb.uscourts.gov
                                                CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                                             Original Plan
                                                                    Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                        ■   1st                                     Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: Raymond Aviles, Jr.                              JOINT DEBTOR:                                       CASE NO.: 19-17540-LMI
SS#: xxx-xx- 6251                                           SS#: xxx-xx-
I.          NOTICES
            To Debtors:           Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                                  and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                                  Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                                  filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:         Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                                  be reduced, modified or eliminated.
            To All Parties:       The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                                  box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                                    Included          ■   Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                    Included          ■   Not included
  out in Section III
  Nonstandard provisions, set out in Section VIII                                                                   Included          ■   Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                   1.   $1,689.14             for months    1    to 12 ;

                   2.   $2,176.08             for months 13 to 60 ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                                NONE     PRO BONO
        Total Fees:               $6775.00            Total Paid:            $3975.00            Balance Due:           $2800.00
        Payable             $233.33           /month (Months 1      to 12 )
        Allowed fees under LR 2016-l(B)(2) are itemized below:
        $3500.00 Base Fee, $150.00 Base Costs, $2500.0 MMM, $100.00 MMM Costs+ $500.00 Motion to Modify + $25.00 Motion to Mod
        Costs =$6,775.00
        Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS
            A. SECURED CLAIMS:                  NONE
            [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
         1. Creditor: US Bank, NA
              Address: c/o NewRez d/b/a                     Arrearage/ Payoff on Petition Date
                       Shellpoint Mortgage
                                                            MMM Adequate Protection                     $1,685.00      /month (Months     1   to 12 )
                       Servicing
                       POB 10826                            MMM Adequate Protection                      $133.46       /month (Months 13      to 42 )
                       Greenville, SC 29603
                                                            MMM TPP Temporary Payment                   $1,825.01      /month (Months 13      to 60 )
         Last 4 Digits of
         Account No.:                  9366

LF-31 (rev. 10/3/17)                                                       Page 1 of 3
                                           Case 19-17540-LMI              Doc 53          Filed 06/29/20           Page 2 of 3
                                                                              Debtor(s): Raymond Aviles, Jr.                        Case number: 19-17540-LMI
        Other:              MMM Adequate Protection $1,685.00 x 12 = $20,220.00; TPP Starting July 1, 2020-$1,825.01 x 48 =$87,600.48

         ■   Real Property                                                              Check one below for Real Property:
                 ■ Principal         Residence                                           ■     Escrow is included in the regular payments
                       Other Real Property                                                     The debtor(s) will pay       taxes    insurance directly
         Address of Collateral:
         7960 SW 196 Terrace, Miami, FL 33189

             Personal Property/Vehicle
         Description of Collateral:
             B. VALUATION OF COLLATERAL:                          ■   NONE
             C. LIEN AVOIDANCE                   ■    NONE
             D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
                distribution fom the Chapter 13 Trustee.
                            NONE
                       ■    The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s)
                            request that upon confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in
                            personam as to any codebtor(s) as to these creditors.
                            Other:
                             Name of Creditor                Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
                             Wells Fargo Dealer Svc          3410                         2012 Toyota Tacoma
                       1.
             E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
                fom the Chapter 13 Trustee.
                            NONE
                       ■    The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
                            confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
                            codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.
                          Name of Creditor                   Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
                          Saga Bay property Owner's          3321                         7960 SW 196 Terrace
                       1. Association Inc.

IV.          TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
             A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                              ■   NONE
             B. INTERNAL REVENUE SERVICE:                         ■   NONE
             C. DOMESTIC SUPPORT OBLIGATION(S):                           ■    NONE
             D. OTHER:               ■   NONE
V.           TREATMENT OF UNSECURED NONPRIORITY CREDITORS
                       Pay           $133.46         /month (Months 43        to 60 )
                       Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
               B.      ■     If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
               C. SEPARATELY CLASSIFIED:                      ■   NONE
               *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
               creditors pursuant to 11 U.S.C. § 1322.
VI.          EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
             section shall not receive a distribution from the Chapter 13 Trustee.
                       ■    NONE
VII.         INCOME TAX RETURNS AND REFUNDS:                          ■   NONE
LF-31 (rev. 10/3/17)                                                             Page 2 of 3
                                 Case 19-17540-LMI             Doc 53          Filed 06/29/20       Page 3 of 3
                                                                   Debtor(s): Raymond Aviles, Jr.                 Case number: 19-17540-LMI
VIII.       NON-STANDARD PLAN PROVISIONS                 ■   NONE


                       PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


 /s Raymond Aviles Jr.                  Debtor    June 29, 2020                                            Joint Debtor
  Raymond Aviles, Jr.                                    Date                                                                   Date



  /s Christina A. Fiallo, Esq.               June 29, 2020
    Attorney with permission to sign on                 Date
              Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 10/3/17)                                                  Page 3 of 3
